DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Non-Responsive Amendment
The reply filed on October 12, 2021 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): 
New claims 21-40 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 21-40 which were directed to retrieved from the memory and executed by the processing unit causes the processing unit to: establish an electronic communication with a client system associated with a client; receive, from the client system via the electronic communication, user data associated with a user and comprising at least one of: user accounts receivable data, user payment history data, or user credit data; receive, from the client system via the electronic communication, historical data comprising at least one of: historical accounts receivable data, historical payment history data, or historical credit data; determine actual unit yield data associated with the historical data; determine actual recovery rate data associated with the historical data; receive, from the client system via the electronic communication, initial boundary definitions; generate initial segments for the historical data based on the initial boundary definitions; generate a hyper-dimensional electronic representation of the historical data, the actual unit yield data, and the actual recovery rate data, the electronic representation comprising a plurality of dimensions and a plurality of data points, wherein each of the plurality of dimensions is associated with a variable associated with the historical data, the actual unit yield data, or the actual recovery rate data, and wherein each of the plurality of data points corresponds to a corresponding historical data, a corresponding actual unit yield data, and a corresponding actual recovery rate data; for each of the plurality of dimensions, apply one or more interpolation methods to smooth boundaries of the initial segments; generate a recovery model based at least in part on the smoothed boundaries of the initial segments associated with each of the plurality of dimensions, the recovery model configured to determine a predicted recovery value for the user based at least in part on the user data and assign the user to one of the segments, wherein each segment is associated with one of a plurality of collection strategies; and determine a collection strategy and segment information based at least in part on the initial segments; automatically package the recovery model for deployment on an executable platform to allow the executable platform to execute the model in real- time using data associated with one or more individuals, to predict recovery values associated with the one or more individuals, to assign the one or more individuals to one or more segments, and to provide a collections strategy for each of the one or more individuals.

This is separate and distinct from the previous version of claims 1-20 which were directed towards a system to receive, from a plurality of data sources, input data associated with individuals for whom a client has provided a service, the input data including one or more of: accounts receivable data, payment history data, or credit related data associated with the individuals; receive a plurality of segments from a client system; receive demographic information from a plurality of entities; receive client demographic information from the client system, the client demographic information associated with the individuals; process the input data using a model to predict recovery values for the individuals; assign the individuals to the plurality of segments based on the predicted recovery values and boundary definitions, the boundary definitions including a range of recovery values for each segment; apply a client data partition based at least in part on the client demographic information; based at least in part on the client data partition and the assignment of the individuals to the plurality of segments, generate segmented recovery data; based at least in part on a geographic data partition associated with a geographic area, generate geographic-area-specific segmented recovery data associated with the plurality entities, the geographic-specific segmented recovery data generated based at least in part on the demographic information; and provide the segmented recovery data and the geographic-area- specific recovery data to the client system, wherein the segmented recovery data informs the client system of collection strategies for the   individuals, and wherein the geographic-area-specific recovery data informs the client system of collection strategies related to the geographic area.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claims 21-40 are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.
See 37 CFR 1 .111. Since the above-mentioned reply appears to be bona fide, applicant is given a TIME PERIOD of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a) but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133 ).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNADINE LOTHERY whose telephone number is (571)272-7985.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 5712701360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.L./Examiner, Art Unit 3693                                                                                                                                                                                                        

/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693